Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 1 of 200




                     EXHIBIT 11
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 2 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 3 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 4 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 5 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 6 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 7 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 8 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 9 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 10 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 11 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 12 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 13 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 14 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 15 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 16 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 17 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 18 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 19 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 20 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 21 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 22 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 23 of 200
     Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 24 of 200



Category        Proceeding   Request                                                 The Fund and
                                                                                     GP's Response

Fund            KPA          Complete copies of bank account statements for See section 3 of
Payments        Section 22   the Noor Account into which the USD 496 million as the     Walkers
Related to                   deposited from inception to date.                  Letter dated [X]
Clark Asset                                                                     February 2020
                                                                                (the "Walkers
                                                                                Letter").

                             The identities of all parties who received See section 3 of
                             disbursements from the Noor Account, the amount the Walkers
                             mid date of such disbursement, and the bank Letter.
                             account details for such disbursements

                             The legal basis upon which each and every               See section 3 of
                             payment above was made to such parties                  the     Walkers
                                                                                     Letter.

                             Details of the third party to whom payment was          See section 3 of
                             made in order to secure release of the USD 496          the     Walkers
                             million from Dubai, and all information and             Letter.
                             documents held by the Defendants pertaining to the
                             interactions with such third party, including but not
                             limited to any written agreements, and all
                             correspondence.

                KPA 1782     All documents and communications concerning the See section 3 of
                             $496 Million Deposit, including all documents and the  Walkers
                             communications concerning USD dollar clearing Letter.
                             transactions and/or other funds transfers
                             concerning the $496 Million Deposit, as well as
                             copies of all SWIFT messages concerning the $496
                             Million Deposit.

                             Documents and communications sufficient to show See section 3 of
                             (i) the account number for the Citibank account that the    Walkers
                             received the $496 Million Deposit; (ii) the account Letter.
                             holder of the Citibank account that received the
                             $496 Million Deposit; (iii) the precise amount of the
                             $496 Million Deposit; (iv) the date of the $496
                             Million Deposit; (v) the originating account(s) for the
                             $496 Million Deposit; (vi) the beneficial owner of the
                             originating account(s); (vii) the intermediary bank(s)
                             involved in the $496 Million Deposit; (viii) the stated
                             purpose or reason for the $496 Million Deposit and
                             any other details relating thereto; (ix) any special
                             instructions concerning the $496 Million Deposit; (x)
                             notify party for the $496 Million Deposit (if any); (xi)
                             any other details concerning the $496 Million
                             Deposit; (xii) other transactions from the Citibank
                             account that received the $496 Million Deposit
                             before and/or after the $496 Million Deposit.




9742508.2T5138.D08984
     Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 25 of 200



                             All documents and communications concerning See section 3 of
                             disbursements, transfers and/or payments made the         Walkers
                             from the Port Link account that received the $496 Letter.
                             Million Deposit after the $496 Million Deposit was
                             made, including those concerning the ultimate
                             destination of the funds from the $496 Million
                             Deposit, and concerning USD clearing transactions
                             or other funds transfers concerning the $496 Million
                             Deposit.

Preferred       KPA          Confirmation and itemisation of the capital See section 4 of
Return          Section 22   commitments and contributions made by each the          Walkers
Amount                       limited partner at the commencement of the Port Letter.
                             Fund and in each calendar year since that
                             commencement, together with (i) bank statements
                             showing the capital contributions received, and (ii)
                             an explanation of for which of the Port Fund's
                             investments the capital was received and applied
                             towards.

                             Confirmation of the respective ownership See section 4 of
                             percentages of the limited partners since the the     Walkers
                             commencement of the Fund.                     Letter.

                             The capital account statement in respect of the See section 4 of
                             Plaintiff covering each calendar year since the        Walkers
                             commencement of the Port Fund. Such capital Letter.
                             account statements should show the capital
                             contributions made by and distributions made to the
                             Plaintiff, any adjustments made to the Plaintiff's
                             capital account including an explanation of the
                             nature of any adjustments, and the corresponding
                             preferred return balance accrued to the capital
                             account balance of the Plaintiff over that period.

Commingling     KPA          Any and all correspondence relating to, (i) the See section 5 of
of funds        Section 22   opening of the Noor Account and (ii) the rationale the   Walkers
                             for the USD 496 million being deposited into the Letter.
                             Noor Account rather than any of the bank accounts
                             that had historically been utilised in the name of the
                             Port Fund (for example Al Ahli Bank of Kuwait or
                             HSBC Kuwait)

Carry           KPA          Any and all underlying spreadsheets (including any See sections 4
Entitlement     Section 22   distribution waterfall calculations prepared pursuant and 6 of the
                             to the LPA) explaining how the quantum of each Walkers Letter.
                             distribution to limited partners was quantified.

                             All information held by the Defendants in See sections 3
                             connection with any loans and/or any other and 6 of the
                             liabilities of the Port Fund that were paid as part of Walkers Letter.
                             exit proceeds from the Clark City investment.




9742508.2T5138.D08984
     Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 26 of 200



The DIFC        KPA          All information and documents held by the See section 6 of
Claim           Section 22   Defendants pertaining to KGLJ's sale of EMPEML, the    Walkers
                             including but not limited to the sale purchase Letter.
                             agreement (or equivalent) and any associated
                             addenda including associated warranties and
                             indemnities and any other material identifying the
                             purchaser, the date and terms of sale.

                             All written communication from EMPEML received See section 6 of
                             by Port Link, including but not limited to demand the Walkers
                             notices and correspondence relating to the Letter.
                             investment management agreement.

                             Any information and documents pertaining to the See section 6 of
                             DIFC claim brought by EMPEML against the Port the          Walkers
                             Fund and Port Link, including all associated legal Letter.
                             advice, received by any of the parties on matters
                             including, but not limited to, their decisions to
                             submit to service in the DIFC and not to file a
                             defence and any other material relevant to that
                             claim

                             All information and documents (including See section 6 of
                             documentary evidence and relevant agreements) the       Walkers
                             submitted in the DIFC Claim or otherwise relied Letter.
                             upon in support of EMPEML's claim of 8% penalty
                             compound interest on delays in paying the Carry
                             and Management Fees (as such terms are defined
                             in the LPA).

                             All information, analysis, accounts and other See section 6 of
                             documents (including documentary evidence the           Walkers
                             provided by way of disclosure) submitted in the Letter.
                             DIFC Claim or otherwise relied upon in support of
                             EMPEML's calculation of the Carry as USD
                             45,462,000.

                             All information and documents pertaining to the Port     See section 6 of
                             Fund's settlement of the DIFC Claim judgment debt        the     Walkers
                             with EMPEML, including the identity of all               Letter.
                             beneficiaries of that judgment debt, the dates of,
                             amounts of and justifications for those distributions.

The Damietta KPA             The original executed loan agreement between the See section 7 of
Loan         Section 22      Port Fund and the borrower and any subsequent the        Walkers
                             modifications to this loan agreement.            Letter.

                             All loan statements prepared by the lender and See section 7 of
                             provided to the borrower from the date of drawdown the      Walkers
                             of the Damietta Loan, to the date of any subsequent Letter.
                             write-off in 2014 and in the absence of any such
                             statements, any and all correspondence between
                             the parties showing the level of the borrower's
                             indebtedness to the Port Fund.




9742508.2T5138.D08984
     Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 27 of 200



                             Details of any placement fee paid by the Port Fund See section 7 of
                             to the borrower, including (but not limited to) the the     Walkers
                             date and amount of any such fee.                    Letter.

                             Any and all correspondence regarding the Damietta See section 7 of
                             loan relating to the waiver of the lender's the              Walkers
                             entitlement lo interest and confirmation provided by Letter.
                             the Port Fund to the borrower that the loan principal
                             had been repaid.

                             Internal documentation (including (but not limited to) See section 7 of
                             board minutes, meeting notes and correspondence) the          Walkers
                             setting out the rationale and approval process of Letter.
                             any decision taken by the Port Fund in respect of:
                             (i) any waiver by the Port Fund of its entitlement to
                             interest on the Damietta loan; (ii) the rationale for
                             any decision of the Port Fund to write off the
                             Damietta Loan; and (iii) the rationale for any
                             decision of the Port Fund not to convert the
                             Damietta Loan (and accrued interest) into shares in
                             the Borrower.

                             Documentation relating to the Port Fund's analysis See section 7 of
                             of impairment disclosure requirements relating to the     Walkers
                             the Damietta loan as required by IFRS 7 for the Letter.
                             years 2013 and 2014.

The Port        KPA          A full accounting of the process used to reach the See section 9 of
Fund's          Section 22   purported ownership percentages of the limited the        Walkers
Audited                      partners and general partner of the Port Fund as Letter.
Financial                    stated in the 2015 and 2016 audited financial
Statements                   accounts.

                             Full details of the investments (if any) made by      See section 9 of
                             KGLI into the Port Fund.                              the     Walkers
                                                                                   Letter.


                             A full accounting of the process used to distribute See section 9 of
                             funds following the completion of the 2015 and the          Walkers
                             2016 audited financial accounts.                    Letter.

Transfer to     KPA 1782     Documents and information from E-Trade related to See section 13
Khalid Al                    an account held by Khalid Al Shamali, the brother of of the Walkers
Shamali                      disgraced former KPA Director of Finance, Abdullah Letter.
                             Al Shamali, including an approximate USD 3.3
                             million incoming transfer that occurred on or around
                             September 2, 2010.

                             All documents and communications concerning a
                             transfer to the Account (E-Trade account ending in
                             6256 in the name of Khalid Al Shamali) of
                             approximately $3,300,000 on or around September
                             2, 2010 (the "Transfer"), including all documents
                             and communications concerning any subsequent



9742508.2T5138.D08984
     Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 28 of 200



                             transfers of these funds.




                             Documents and communications sufficient to show
                             (i) the originating account(s) for the Transfer; (ii) the
                             beneficial owner of the originating account(s); (iii)
                             the intermediary bank(s) involved in the Transfer;
                             (iv) the stated purpose or reason for Transfer and
                             any other details relating thereto; (v) any special
                             instructions concerning the Transfer; (vi) notify party
                             for the Transfer (if any); and (vii) any other details
                             concerning the Transfer.
Port Link       KPA          Details of Port Link's ownership and connections to See section 10
                Section 22   KGLI.                                                     of the Walkers
                                                                                       Letter.




9742508.2T5138.D08984
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 29 of 200




                                                                      1
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 30 of 200




                                                                      2
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 31 of 200




                                                                      3
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 32 of 200




                                                                      4
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 33 of 200




                                                                      5
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 34 of 200




                                                                      6
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 35 of 200




                                                                      7
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 36 of 200




                                                                      8
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 37 of 200




                                                                      9
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 38 of 200




                                                                      10
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 39 of 200




Government of Dubai                                    Public

Prosecution

Technical Office of The Attorney General



International Cooperation Department
Date: 4 Rajab 1439
Corresponding:
22/3/2018


                              Judicial Assistance Request
                      Money Laundering File Number
                      (4/2017)


 Submitted by: The UAE Judicial Authority, represented by the Public
               Prosecution of Dubai
 To:           The Judicial Authority, the State of Kuwait




The UAE Judicial Authority, represented by the Public Prosecution of Dubai, is
pleased to extend its best regards to the competent judicial authorities in Kuwait
and praise the continuous engagement and judicial cooperation between both
countries.


I, Ismail Ali Madani, the Advocate-General, Head of the International Judicial
Cooperation Unit in the Technical Office of the Attorney General, Dubai, who is
authorized by the Attorney General to provide the judicial assistance.


As part of the investigations conducted by the Emirate of Dubai in Money
Laundering File No. (4/2017) regarding Report No. (36674) issued by Noor Bank
on “money laundering” suspicious transaction involving (Port Link GP LTD), the
                                           1




                                                                                     11
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 40 of 200




Public Prosecution of Dubai hereby requests your judicial assistance pursuant to
the GCC Convention for the Execution of Judgments, Delegations and Judicial


Notifications adopted by the two countries as a basis for that request as detailed
below.


                                 The Incidents
The incidents are summarized as follows: on 15/11/2017, the Financial
Intelligence Function at the Central Bank of the UAE received Report No. (36674)
on a suspicious transaction from Noor Bank involving Port Link GP LTD including
the following information:


First: The company is licensed in the Cayman Islands to practice development and
investment activities in projects and investment funds. It has an alternate address
for official correspondence in addition to its registered mailing address in the
Cayman Islands, which is as follows: (Sharq, 10 – Mubarak Al-Kabeer City, P.O. Box
903, Kuwait).
Second: The names of the company’s executive directors are:
   1- Saeed Ismail Ali Dashti
   2- Maria Lazareva
   3- Abdul Ghafour Mohamed Ahmed Al-Awadhi
Third: Port Link GP LTD is owned by KGL Investment Company, which is licensed
by the Ministry of Commerce and Industry in Kuwait, license number (117642)
dated 20/11/2016.
Fourth: Port Link GP LTD opened a bank account at Noor Islamic Bank and
Mashreq Bank in the UAE. The company’s board of directors authorized the
following signatories for the transactions executed at Noor Islamic Bank:
   1-   Abdullah Akbar Jabr Akbar.
   2-   Qassim      Mohamed
        Hafez.


On 15/11/2017, a wire transfer in the amount of USD (496,429,767) equivalent to

                                         2




                                                                                      12
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 41 of 200




AED (1,823,000,000) was sent to Port Link GP LTD as the beneficiary at Noor
Islamic Bank from Bnaco DE ORO – UniBank INC in the Philippines through Citi
Bank, New York, USA as the (corresponding Bank) as per instructions issued by
BDO Trust and Investment Group. In light of the instructions issued by the Central
Bank of the UAE to commercial banks working in the UAE to duly inspect
suspicious and transfers of a large value, Noor Bank has conducted its
investigations which revealed the following:


   1- The company’s executives, Saeed Ismail Ali Dashti, Maria Lazareva, Abdul
      Ghafour Mohamed Ahmed Al-Awadhi and others are being investigated by
      the Kuwaiti judicial authorities for the embezzlement of public funds.
   2- KGL Investment (KGLI) is listed on World Check as a result of a disciplinary
      resolution issued by the Capital Markets Authority in Kuwait.
   3- Maria Lazareva is listed on World Check as a Politically Exposed Person
      (PEP) as she is a board member and the CEO of Export Analytical of
      Interregional.
   4- KGLI has a complex equity structure for its subsidiaries.
   5- The final beneficiary (the actual owner) of the transfer is unknown.
   6- The company is suspected to have been incorporated in the Cayman Islands
      for money laundering purposes in order to disguise the source of the funds
      through the establishment of investment companies and exploiting the
      international open markets system.


Based on the foregoing, the Financial Intelligence Function at the Central Bank of
the UAE requested from the Public Prosecution in Dubai to provide instructions on
how to deal with the wire transfer of USD (496,429,767), pursuant to Federal Law
number (4) of 2002 Regarding Criminalization of Money Laundering and its
amendments issued in 2014. Moreover, on 22/11/2017, it informed its Kuwaiti
counterpart, through the Egmont Secure Web as to the suspicious transaction
report made on Port Link GP LTD.


On 21/11/2017, a report was issued by Noor Bank to the Public Prosecution,
Dubai regarding the transfer made to Port Link GP LTD bank account in the amount
of USD (496,429,767). The report was listed by the Public Prosecution in Money
Laundering File No. (4/2017). On 21/11/2017, the Public Prosecution issued its
resolution to freeze Port Link GP LTD Company’s bank account at Noor Bank and
to form a joint committee comprising of various legal entities to prepare a joint
                                         3




                                                                                     13
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 42 of 200




detailed technical report, pursuant to Federal Law No. (4) of 2002 Regarding the
Criminalization of Money Laundering and Combating Terrorism Financing, as
amended by Federal Law No.(9) of 2014.


On 18/03/2018, the Public Prosecution received the technical report issued by the
competent department at Dubai Police related to the above-mentioned suspicious
transaction report. The results were as follows:
“The amounts transferred from the Philippines to Port Link GP LTD were the result
of the sale of its investment in Sabah Al-Ahmad Logistics City at Clark International
Airport area through a bank syndicated loan made by a group of commercial banks
working in the Philippines; therefore, this money is of a legal source. However, for
unknown technical reasons, the money was transferred to the company’s account
in the country instead of being directly transferred from the Philippines to the
inventors’ bank accounts, the bank account through which the investors’ money was
initially received at the beginning of the subscription process, or KGLI Company’s
bank account in Kuwait.


Moreover, Port Link GP LTD requested from Noor Bank to transfer USD
(94,613,499) to Ideal Gulf Holdings LTD, which is owned by one of the authorized
signatories of Port Link GP LTD Company’s bank account. This reflects the complex
equity structure of the companies owned by KGLI. Through re-investigating the
issue, it became clear that the establishing Ideal Gulf Holdings LTD in Ajman Free
Zone in 2016 wasn’t business related, as we couldn’t locate on the data base any
financial records for actual operations. The same is reflected through the
company’s bank account as there were no transactions except for one transaction
in the amount of AED 3,622. As for the USD bank account, there were inward
transfers for USD (3,151,328.14) which were transferred in installments over a
period of time to one company named Capital Link Holding KSCC in Kuwait. This
suggests that the company was only established in order to open a bank account in
the country. Additionally, KGLI and the Port Fund are facing legal proceedings in
Kuwait by KPA and PIFSS as indicated by the letters sent by the two complainants
signed by Abdul Ghafour Mohamed Ahmed Al-Awadhi, one of Port Link’s
executives. Besides, Saeed Ismail Ali Dashti and Maria Lazareva are facing charges
in case 1496/2017 criminal division 2 for the embezzlement of public funds”.



                                          4




                                                                                        14
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 43 of 200




The committee recommended in its aforementioned report to seek judicial
assistance from the competent authorities in Kuwait regarding the
abovementioned bank transfers and their relations to the ongoing investigations
conducted over there against KGLI, the Port Fund, Saeed Ismail Ali Dashti and
Maria Lazareva.


                          The Crime & Applicable Law
The incident as described above is classified by the UAE Penal Code as “Money
Laundry” crime punishable by Articles (2, 3, 13, 14, 15 & 18) of Federal Law No.
(4) of 2002 Regarding the Criminalization of Money Laundering and Combating
Terrorism Financing, as amended by Federal Law No.(9) of 2014.


               The Legal Basis of Requesting Judicial Assistance
The judicial authorities in the UAE, represented by the Public Prosecution of Dubai
Emirate, hereby request the judicial assistance from the State of Kuwait pursuant
to Articles (13, 14/B, 15, 16 and 18) of the GCC Convention for the Execution of
Judgments, Delegations and Judicial Notifications adopted by the two countries as
a basis for that request.


                         Applicable Articles of the Law
An annex containing the applicable legal articles is attached to this request.
                   The Contents of the Requested Assistance
The judicial authorities in the UAE, represented by the Public Prosecution of
the Emirate of Dubai, hereby request the State of Kuwait, pursuant to its
applicable laws and regulations, to provide the Public Prosecution with the
following:
   1- Information on the USD (496,429,767) wire transfer to Port Link GP LTD at
      Noor Bank from Banco De ORO UniBank Inc in the Philippines through the
      intermediary CITI Bank, New York, USA as per the instructions issued by
      BDO Trust and Investment Group and their relation to the ongoing
      investigations over there regarding the cases filed against KGLI, the Port
      Fund, Saeed Ismail Ali Dashti, Maria Lazareva and others.
   2- The evidence confirming that relationship implicating their collusion,

                                          5




                                                                                      15
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 44 of 200




       involvement or connection to those transferred amounts as mentioned
       above and the accusations filed against them or other individuals, as well as
       the update on the investigations, and in case there were legal proceedings,
       the Kuwaiti authorities are kindly requested to provide the latest
       developments in that regard.
Finally, the Public Prosecution of Dubai would like to take this opportunity to
express its utmost respect and appreciation to the competent authorities in the
State of Kuwait.


Best Regards;
Counselor/ Ismail Ali Madani, the Advocate-General (signed &
stamped) Head of the International Judicial Cooperation Unit

For inquiries please contact:
Counselor Ismail Ali Madani, the Advocate-
General Office Phone Number: +97142 -
78316
Email: imandani@dxbpp.gov.ae

Attachments:          1)Articles of applicable laws
                      2)The joint technical report




                                               6




                                                                                       16
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 45 of 200




                       Annex containing applicable laws


                          Federal Law No. (4) of 2002
    Regarding the Criminalization of Money Laundering and Combating
                          Terrorism Financing
                  as amended by Federal Law No.(9) of 2014
                                    Article (1)
In the application of the provisions of this law, the following words and phrases
shall have the meanings, respectively, ascribed thereto unless the context otherwise
requires:

The State: United Arab Emirates.
The Ministry: Ministry of Finance.
 The Minister: Minister of Finance.
The Central Bank: The Central Bank of the UAE.
The Authority: Securities and Commodities Authority (SCA).
The Governor: Governor of the Central Bank.
The Committee: National Committee for Anti-Money Laundering and Counter-
Terrorism Financing.
Funds: Any assets whatsoever the nature thereof, whether material or immaterial,
moveable or immoveable; including national currency, foreign currencies,
documents and instruments proving acquisition of these assets or any right related
thereto; whether in electronic or digital form.
The Function: Financial Intelligence Function for Combating Money Laundering
and Suspicious Transactions, established at the Central Bank by virtue of Article (7)
herein.
Supervisory Authorities: Federal and local authorities responsible for licensing or
supervising financial, commercial and economic institutions, by virtue of the laws
and regulations in force.
Money Laundering: Any of the acts specified in Article (2) herein.
Proceeds: Any funds derived, directly or indirectly, from an offence or
misdemeanor.



                                          7




                                                                                        17
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 46 of 200




Suspicious Transactions: Any transactions involving reasonable grounds for
suspicion; in term of being derived from an offence or misdemeanor, or related to
terrorism or terrorist organizations financing; whether executed or planned to be
executed.
Illegitimate Organizations: Any organization that the establishment of the same
or the finance of any activities thereof are hereby criminalized.
Freezing or Seizure: Temporary prohibition of the transfer, conversion,
disposition or movement of any funds by virtue of an order issued by the Competent
Authority.
Forfeiture: Permanent dispossession of funds by virtue of an order issued by a
competent court.
Instruments: Any item used or intended to be used, in any way, in the commission
of an offence or misdemeanor.
Financial Institutions: Any bank, finance company, money-exchange
establishment, financial and cash broker or any other financial institution licensed
by the Central Bank or the Authority; whether publicly or privately owned.
Other Financial, Commercial and Economic Establishments: Establishments
licensed and supervised by departments other than the Central Bank or the
Authority.
Terrorism Financing: Providing, collecting, securing or transferring funds via any
means, directly or indirectly, to any association, authority, organization, center,
group, gang or individuals fall under the provisions of Federal Law No. (7) of 2014
concerning Combating Terrorism Crimes.
Illegitimate Organizations Financing: Each physical or legal act seeks to provide
money to an illegal organization, the activities thereof or the affiliates of the same.

                                      Article (2)
1.    Whoever commits any of the following acts, despite being fully aware that
such funds are derived from an offence or misdemeanor, shall be deemed as a
perpetrator of money laundering crime:
a.    If converts, transfers, deposits, saves, invests, exchanges or manages any
proceeds, with intent to conceal or disguise the illicit origin thereof.
b.    If conceals or disguises the true nature, origin, location, way of
disposition, movement, rights related to any proceeds or the ownership

                                          8




                                                                                          18
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 47 of 200




thereof.
c.    If acquires, possesses or uses such proceeds.

2.     A money laundering offence shall be deemed as an independent crime.
The punishment of the person who has committed a predicate offence shall
not prevent the penalty for money laundering crime.
3.     A conviction with a predicate offence shall not be deemed as a condition
to prove the illicit source of the proceeds.

                                   Article (3)
Without prejudice to administrative penalties stated in the law, Financial
Institutions and Other Financial, Commercial and Economic establishments
operating in the State shall be criminally liable for the offence of Money
Laundering if intentionally committed in their respective names or for their
account.
                                  Article (13)

1.    Whoever commits or attempts to commit any of the acts set forth in Clause
(1) of Article (2) herein, shall be punished by imprisonment for a term not
exceeding ten years, or by a fine not less than AED (100.000) "one hundred
thousand dirhams" and not more than AED (500.000) "five hundred thousand
dirhams", or by either of both penalties.
 2.    In case of terrorism financing, the penalties should be subject to Federal Law
No. (7) of 2014 concerning Combating Terrorism Crimes.
3.     In case of a crime multiple perpetrators, the court may decide to exempt
from the penalties, set forth in Clause (1) of this Article, the perpetrator who
informs competent authorities of any information relating to such crime and the
perpetrators thereof before detection of the same, provided that such information
leads to the detection of the other perpetrators and the funds, subject of the crime.

                                    Article (14)
Any institution commits a crime of money laundering, terrorism or illegal
organizations financing shall be punished by a fine not less than AED (300.000)
"three hundred thousand dirhams" and not more than AED (1.000.000) "one
million dirhams".

                                         9




                                                                                        19
   Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 48 of 200




                                    Article (15)

The chairmen, directors, managers and employees of the Financial Institutions or
Other Financial, Commercial and Economic Establishments who are aware of any
offence, occurred within the establishments thereof; relating to money
laundering, terrorism and terrorist organizations financing, yet refrain from
informing the Financial Intelligence Function, shall be punished by imprisonment
and by a fine not less than AED (50.000) "fifty thousand dirhams" and not more
than AED (300.000) "three hundred thousand dirhams", or by either of them.

                                      Article (18)
Whoever intentionally refrains from disclosing or providing further information
upon request, or deliberately conceals information necessary to be disclosed, or
submits false information, in violation to the provisions of Article (6) hereof, shall
be punished by imprisonment and fine or by one of either penalties.




                                           10




                                                                                         20
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 49 of 200




                                                                      211
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 50 of 200




                                                                      222
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 51 of 200




                                                                      233
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 52 of 200




                                                                      244
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 53 of 200




                                                                      255
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 54 of 200




                                                                      266
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 55 of 200




                                                                      277
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 56 of 200




                                                                      288
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 57 of 200




                                                                      299
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 58 of 200




                                                                      30
                                                                      10
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 59 of 200




                                                                      31
                                                                      11
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 60 of 200




                                                                      32
                                                                      12
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 61 of 200




                                                                      33
                                                                      13
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 62 of 200




                                                                      34
                                                                      14
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 63 of 200




                                                                      35
                                                                      15
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 64 of 200




                                                                      36
                                                                      16
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 65 of 200




                                                                      37
                                                                      17
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 66 of 200




                                                                      38
                                                                      18
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 67 of 200




                                                                      39
                                                                      19
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 68 of 200




                                                                      40
                                                                      20
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 69 of 200




                                                                      41
                                                                      21
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 70 of 200




                                                                      42
                                                                      22
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 71 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 72 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 73 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 74 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 75 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 76 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 77 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 78 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 79 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 80 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 81 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 82 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 83 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 84 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 85 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 86 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 87 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 88 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 89 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 90 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 91 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 92 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 93 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 94 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 95 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 96 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 97 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 98 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 99 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 100 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 101 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 102 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 103 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 104 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 105 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 106 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 107 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 108 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 109 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 110 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 111 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 112 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 113 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 114 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 115 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 116 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 117 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 118 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 119 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 120 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 121 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 122 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 123 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 124 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 125 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 126 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 127 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 128 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 129 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 130 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 131 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 132 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 133 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 134 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 135 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 136 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 137 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 138 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 139 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 140 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 141 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 142 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 143 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 144 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 145 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 146 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 147 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 148 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 149 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 150 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 151 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 152 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 153 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 154 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 155 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 156 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 157 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 158 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 159 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 160 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 161 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 162 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 163 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 164 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 165 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 166 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 167 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 168 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 169 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 170 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 171 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 172 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 173 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 174 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 175 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 176 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 177 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 178 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 179 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 180 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 181 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 182 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 183 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 184 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 185 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 186 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 187 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 188 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 189 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 190 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 191 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 192 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 193 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 194 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 195 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 196 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 197 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 198 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 199 of 200
Case 1:20-mc-00046-ALC Document 23-11 Filed 06/23/20 Page 200 of 200
